DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2021-11-15 has been entered.  Applicant’s amendments to the claims and specifications have overcome all objections except for those on Claims 7 and 14.  The status of the claims is as follows:
Claims 1-20 remain pending in the application.
Claims 1, 3, 4, 10-12, and 16-18 have been amended.
Response to Arguments
Applicant's arguments in response to rejections under 35 UC 101 have been fully considered but they are not persuasive.  Applicant argues on Remarks Pg 2 that “the Present Application provides a non-conventional approach that achieves technical improvements”, but then recites a passage that merely discloses “applying machine learning techniques”.  Machine learning, broadly recited, is not sufficient to amount to a technical improvement.  Applicant proceeds to argue on Remarks Pages 3 and 4 that, under the 2019 PEG Guidance, the judicial exception is integrated into a practical application, again because machine learning is applied.  Examiner respectfully disagrees for the same reason, that broadly recited machine learning is not sufficient to amount to integration into a practical application.  Examiner suggests reviewing PEG Example 39, in which the application is deemed patentable because it provides details on the training of the machine learning model.  This step of training amounts to 
Applicant’s arguments in response to Rejections under 35 USC 103 have been fully considered but are not persuasive.  Applicant argues on Remarks Pages 6 and 7 that the amended matter is not taught by Norman, arguing specifically that on Page 7 that “Norman's user-specified properties are not ‘customer-specific data [that] is generated from a first process scenario from the plurality of process scenarios,’ as claimed. Instead, Norman's properties are merely properties for each operation in a workflow.”  Examiner respectfully disagrees.  Norman’s user-specified properties described in [0028] are customer-specific data, as the user may be considered a customer.  This is generated from a first process scenario, as a “process scenario” is described in Specification [0074] as “implementation of a generic workflow into different software applications or services”.  Norman [0028] describes setting properties of a workflow, and a property setting mechanism is one aspect or module of a “software application” that implements the generic workflow.  The user’s settings (“customer-specific data”) are generated via this module.  More details are given in the underlined portions of the section below for Rejections under 35 USC 103.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  “in store data in relation to a features” should be changed to read “in stored data in relation to a feature”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis:
In the instant case, Claims 1-9 are directed to a method, Claims 10-15 are directed to a non-transitory computer-readable medium, and Claims 16-20 are directed to a system.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter), except for Claims 16-20 as explained in the subsequent 101 rejection.
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  In this case the claims fall within the judicial exception of an 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claims 1, 10, and 16:
“mapping customer-specific data with generic framework data mapping of identification of one or more work items data objects included in the customer-specific data with identifications of data objects in the generic framework data…”; “mapping” and “identification” can be performed in the human mind or with pen and paper, and are thus mental processes
“based on the mapping, joining the customer-specific data with the generic framework data to generate an initial data set including data for a set of the data objects in the customer- specific data that maps to objects in the generic framework data, wherein the generated initial data set is to be provided for predicting one or more predictable variables …”; “joining”, “generating”, and “predicting” can be done in the human mind or with pen and paper, and are thus mental processes
“defining one or more first features of the initial data set to correspond to independent variables … and one or more second features to correspond to the one or more predictable variables for the … prediction”; “defining” and “prediction” can be done in the human mind or with pen and paper, and are thus mental processes
“identifying input … the input including the initial data set … and data processing rules for data enhancement”; “identifying” can be done in the human mind or with pen and paper, and is thus a mental process
“performing data adjustment based on the data processing rules over the initial data set to generate an output data set”; “data adjustment” and “generating” can be done in the human mind or with pen and paper, and are thus mental processes
“providing the output data set for evaluation”; “providing” and “evaluating” can be done in the human mind or with pen and paper, and are thus mental processes
Step 2A:  Prong 2 analysis:
This judicial exception is not integrated into a practical application for Claims 1, 10, and 16.  Additional elements “process scenarios” (defined by Spec [0074] as “implementations of a generic workflow into different software applications or services”), “services”, and “machine learning” amount to merely linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Stating that the recited mental processes are applied to data “associated with” scenarios and services and that the recited mental processes are “for” a machine learning prediction, amount to merely applying the abstract idea in the technological environment of a computer system running a machine learning algorithm.  This applies no meaningful limits on the practice of the judicial exception, and therefore the judicial exception is not integrated into a practical application.
Step 2B analysis:
Claims 1, 10, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of 
	Dependent claim(s) 2-8, 11-15, and 17-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as they recite further embellishment of the judicial exception.  
	Claims 2, 11, and 17 recite the same limitations as Claims 1, 10, and 16, further comprising testing receiving workflow data.  This amounts to insignificant extra-solution activity, (mere data gathering; see MPEP 2106.05(g)(3)), and thus does not integrate the judicial exception into a practical application.  Nor does it amount to significantly more, as receiving data amounts to well understood, routine, and conventional activity (receiving or transmitting data over a network, or retrieving information in memory; see MPEP 2106.05(d)(II)(i) or (iv)).  Additional elements “implemented” and “execution of” “multiple process scenarios” amount to merely linking the use of a judicial exception to a particular technological environment or field 
	Claims 3, 11, and 17, in addition to the immediately preceding limitations, further recite “defining a generic framework” and details about the data.  “Defining” can be performed in the human mind with pen and paper and is thus also a mental process.  Claims 3, 11, and 17 are not patent eligible.
	Claims 4, 12, and 18 recite the same limitations as Claims 3, 11, and 17, further comprising testing receiving customer-specific data and details about the data.  This amounts to insignificant extra-solution activity, (mere data gathering; see MPEP 2106.05(g)(3)), and thus does not integrate the judicial exception into a practical application.  Nor does it amount to significantly more, as receiving data amounts to well understood, routine, and conventional activity (receiving or transmitting data over a network, or retrieving information in memory; see MPEP 2106.05(d)(II)(i) or (iv)).  Additional element “stored in relation to executions of a first process scenario from the plurality of process scenarios” amount to mere instructions to implement the abstract idea on a computer.  Claims 4, 12, and 18 are not patent eligible.
	Claims 5, 13, and 19 recite the same limitations as Claims 1, 10, and 16, further reciting “performing data cleaning on the initial data set, the data cleaning being based on an evaluation of the initial data set”.  “Evaluation” can be performed in the human mind, and thus the “data cleaning” is a mental process.  Claim 5 is not patent eligible.  Claims 13 and 19 continue below.

	Claims 7 and 14 recite the same limitations as Claims 5 and 13, further reciting “data cleaning is performed based on evaluation”.  “Evaluation” can be performed in the human mind, and thus the “data cleaning” is a mental process.  Claims 7 and 14 are not patent eligible.
	Claim 8 recites the same limitations as Claim 1, further reciting details on data processing rules.  Claim 8 is still directed to the mental process of Claim 1 and is not patent eligible.
	Claims 9, 15, and 20 recite the same limitations as Claims 1, 10, and 16.  They further recite “reevaluating” by “adjusting” features.  This can be performed in the human mind, and is thus a mental process.   “Generate a prediction value” can also be performed in the human mind, and is also a mental process.  Additional elements “executing the machine learning algorithm”, “process scenario execution”, and “storing the prediction value” amount to merely linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), the technological environment being one of a computer system implementing a machine learning algorithm.  Therefore, the additional elements do not integrate the judicial exception into a practical application, nor do they amount to significantly more than the judicial exception.  Claims 9, 15, and 20 are not patent eligible.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four can be tangibly embodied, and not only be tangibly embodied.  Specification [0099] states “Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, ASICs (application-specific integrated circuits).”  Here, examples of tangible devices are given, but again, no explicit rejection of transitory forms of signal transmission is given.  Examiner recommends amending the claim to state “A system comprising: a computing device; and a non-transitory computer-readable storage device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et. al. (US 2009/0119618 A1; hereinafter Norman) in view of Kumar et. al. (US 2020/0004891 A1; hereinafter Kumar).
As per Claim 1, Norman teaches a computer implemented method (Norman, Para [0018], discloses:  “The invention also relates to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer”).
mapping customer-specific data with generic framework data based on mapping of identifications of data objects included in the customer-specific data with identifications of data objects in the generic framework data, wherein the generic framework data is generated from a generic workflow associated with a plurality of process scenarios provided by a plurality of services, wherein the customer- specific data is generated from an execution of a first process scenario from the plurality of process scenarios, and wherein the customer-specific data includes data for data objects identified in the generic framework data (Norman, Para [0025], discloses:  “FIG. 2 is a block diagram of one embodiment of a configuration tool 200. The configuration tool 200 provides a prediction generation user interface (UI) 202 that allows a user to specify operations for a full prediction workflow and to specify the order for executing the operations. The operations may be selected from a designated area in the prediction generation UI 202. Alternatively, the prediction generation UI 202 can display a template workflow that can be modified by the user. In particular, the user can delete some operations from the template workflow, add new operations, or modify some operations or their properties. The resulting workflow is stored in a data base 208 and can be retrieved every time the user wants to view it or modify it.”  Here, Norman discloses generic framework data, as Norman discloses a “template workflow”.  A “template” may be defined as “a preset format”, and may reasonably be interpreted as a framework. A “template” is also generic, until it is filled in and made into a specific instance.  It also comprises data, even if that data is nulls or blanks.  In order for the template to exist it must have been generated, and it is also clear that the generic framework data is generated for a generic workflow, as it is called a “template workflow”, and therefore the purpose of its generation in the first place is for a generic workflow.
Norman [0049] discloses:  “The prediction system 802 provides prediction services in the manufacturing facility. A configuration tool of the prediction system 802 allows users to customize the prediction services for the needs of the specific manufacturing facility. The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806. The predictions generated by the prediction system 802 may specify, for example, a future state of the equipment in the manufacturing facility, the quantity and composition of the product that will be manufactured in the facility, the number of operators needed by the facility to manufacture this product, the estimated time a product will finish a given process operation and/or be available for processing at a given step, the estimated time a preventative maintenance operation should be performed on equipment, etc.” Here, Norman discloses a plurality of services, as Norman discloses the plural form of services in “provides prediction services”.  Norman also discloses that the plurality of services generate predictions (“The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806”).  Recall from Norman [0025] that a workflow is for predictions (“prediction workflow”), and note that in Specification [0074], “process scenarios” are defined as “implementations of a generic workflow into different software applications or services”.  So, as a generic workflow is associated with a prediction, it is therefore implemented into a service, and thus Norman discloses generic workflow associated with a plurality of process scenarios provided by a plurality of services.
Norman [0028] discloses more information about the generic framework data:  “In one embodiment, the prediction generation UI 202 and the prediction repair UI 204 allows a user to specify properties for each operation included in the workflow. In particular, upon a user request, the UI 202 or 204 may present a window with a form containing one or more property fields for a specific operation. The user request for a property form may be generated, for example, when the user double clicks the operation indicator in the UI, right clicks the operation indicator in the UI and selects a property option in the displayed list, etc. The properties may include, for example, a time horizon (e.g., a time interval between now and a point in the future for which predictions should be generated), a workflow trigger, data source systems, query parameters, entities to be predicted, a prediction generation mechanism (e.g., prediction simulation or prediction calculation), recipients of predictions, conditions for publishing predictions, an event causing prediction repair, data to be obtained in response to this event, type of repair (prediction data update or regeneration), etc. The specified properties are stored in the prediction repository 208, along with the corresponding workflow.”  Recall that Norman [0025] discloses that the generic framework data (“template workflow”) “can be modified by the user”.  Here in [0028], Norman discloses “user to specify properties for each operation included in the workflow”, wherein these user-specified properties are customer-specific data, and these are mapped with properties of the workflow, and thus is disclosed mapping customer-specific data with generic framework data.  This is based on mapping of identifications of data objects included in the customer-specific data with identifications of data objects in the generic framework data, as the user selects an identification of a data object in the generic framework data (“right clicks the operation indicator in the UI and selects a property option in the displayed list”) and then applies a value (“specified properties are stored in the prediction repository”) which is an identification of a data object included in the customer-specific data, as the user entering the data into the form is the customer and is entering the value of the object, which is a way of identifying the object.  This also means that the customer-specific data includes data for data objects identified in the generic framework data.  Also, the customer- specific data is generated from an execution of a first process scenario from the plurality of process scenarios, as the Instant Specification states that a “process scenario” is “implementation of a generic workflow into different software applications or services”.  Here, an aspect of the workflow (its configuration settings), is implemented into a software application in which the user can set values of the properties.  Here, the execution of the “user double clicks the operation indicator in the UI” is the basis for generating the customer-specific data, and thus the customer-specific data is generated from an execution of a first process scenario.  There are several properties the user may click, and these may be considered a plurality of process scenarios, as setting different properties may use different blocks of code, and thus the customer-specific data is generated from an execution of a first process scenario from the plurality of process scenarios.)
based on the mapping, joining the customer-specific data with the generic framework data to generate an initial data set including data for a set of the data objects in the customer- specific data that maps to objects in the generic framework data, wherein the generated initial data set is to be provided for predicting one or more predictable variables for a process scenario from the plurality of process scenarios associated with the generic workflow (Recall above that Norman [0028] discloses that the user specifies the properties (performs a mapping) of the workflow, and therefore it is implied that this data is joined, and this is explicitly stated by Norman:  “The specified properties are stored in the prediction repository 208, along with the corresponding workflow.”  Thus Norman discloses based on the mapping, joining the customer-specific data with the generic framework data.  Also recall above that Norman [0049] discloses a plurality of systems that perform predictions:  “The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806”.  Norman [0049] also discloses predicting one or more predictable variable (“The predictions generated by the prediction system 802 may specify, for example, a future state of the equipment in the manufacturing facility, the quantity and composition of the product that will be manufactured in the facility…”).  Therefore, Norman discloses for predicting one or more predictable variable for a process scenario from the plurality of process scenarios associated with the generic workflow.  The remaining concept is “based on the mapping…generate an initial data set including data for a set of the data objects in the customer- specific data that maps to objects in the generic framework data, wherein the generated initial data set is to be provided for predicting”.  Recall just above that Norman [0028] discloses mapping properties from the user (customer-specific data) to the workflow.  Norman [0028] also discloses that the customer-specific data of the mapping includes the data source: “The properties may include, for example…data source systems”.  Norman [0031] further discloses:  “The operations included in the full prediction workflow may involve, for example, initiating the workflow, collecting data about the manufacturing facility”.  Therefore, the data source information provided by the customer results in the collection of the data to be used for the prediction.  Therefore, Norman discloses based on the mapping…generate an initial data set, wherein the generated initial data set is to be provided for predicting.)
However, Norman does not explicitly teach defining one or more first features of the initial data set to correspond to independent variables for a machine learning prediction and one or more second features to correspond to the one or more predictable variables for the machine learning prediction; identifying input for performing the machine learning prediction 
Kumar teaches defining one or more first features of the initial data set to correspond to independent variables for a machine learning prediction and one or more second features to correspond to the one or more predictable variables for the machine learning prediction; (Kumar, Fig. 5, discloses:

    PNG
    media_image1.png
    584
    1214
    media_image1.png
    Greyscale

Kumar describes this in [0041]:  “presenting example predictions for approval/disapproval of a loan based on input data, including a loan application ID, a loan amount, and a predicted outcome. The results can be generated through a prediction workflow”.  Thus, Kumar discloses one or more first features of the initial data set to correspond to independent variables (“loan application ID, a loan amount”) and one or more second features to (“predicted outcome”).  The prediction is a machine learning prediction, as Kumar discloses training a model in [0043]:  “Models can be built by a data scientist user using the platform, using any type of data to train or otherwise create the model.”  As such data can be used for training, which happens before actual use of the prediction model, such training data may be considered an initial data set.)
identifying input for performing the machine learning prediction [for a process scenario execution], the input including the initial data set, an implementation of a machine learning algorithm, and data processing rules for data enhancement (Recall above that Norman teaches a process scenario execution.  Kumar, Para [0079], discloses “FIG. 10 depicts a flow diagram of an example process for prediction workflow determination and execution, according to implementations of the present disclosure.” Here, Kumar discloses performing a prediction.  This is a machine learning prediction, as specified by Kumar [0021]:  “The interfaces 136 enable consuming entities 104 to access predictive insights (e.g., predictions) generated through ML operator(s) 142 applied by the subengine 138 to data from the data hub.” Kumar, Para [0083], discloses:  “A workflow is determined (1102) for model generation based on inputs to the UI, including specification of data source(s) (e.g., training data), ML operators, and/or data preparation operators.”  Here, Kumar discloses identifying input (“inputs to the UI”), the input including the initial data set (“specification of data source(s) (e.g., training data))”, an implementation of a machine learning algorithm (“ML operators”), and data processing rules for data enhancement (“data preparation operators”)).
performing data adjustment based on the data processing rules over the initial data set to generate an output data set (Kumar, Para [0026], discloses “The DSP 102 consumes data from the data sources 122. In some examples, heterogeneous data sources can be combined using the native data hub functionality. Feature engineering data preparation operations from the model training phase can also be used. For example, master data and/or other enterprise data can be brought together with streaming data from IoT sensors (e.g., on a shop floor). Examples of data hub operators to achieve this can include Kafka™ (e.g., to help cross technology boundaries) and the data hub Open API REST client. The data hub SAP HANA™ client can also be used for HANA™ data sources. Some implementations enable a user to leverage SAP Agile Data Preparation™ to handle more complex data preparation transformations. Additional custom transformations can be achieved using native Data Hub Python and JavaScript operators.”  Here, Kumar discloses various data adjustments being performed on the data.  These result in an output data set, as implied by “transformations”, meaning a different form of data results.  The adjustments are based on data processing rules, as specified by Kumar [0041] (“data preparation operators”).  Kumar expands on these data preparation rules in [0036]: “In the example shown, the user has composed a workflow that includes five data preparation operators (e.g., ToString converter, ToMessage converter, etc.”  Thus, Kumar teaches performing data adjustment based on the data processing rules over the initial data set to generate an output data set.)
providing the output data set for evaluation by the implementation of the machine learning algorithm [of the process scenario execution]  (Recall that above Norman discloses process scenario execution.  Kumar, Para [0005], discloses:  “the execution order further includes the at least one data preparation operator executed prior to the at least one ML operator”.  Since the data preparation is included prior to the at least one ML operator, then this implies that the output data set, as previously shown to be disclosed by Kumar, is input to the machine learning algorithm.  Thus, Kumar discloses providing the output data set for evaluation by the implementation of the machine learning algorithm.)
Norman and Kumar are analogous art because they are both in the field of endeavor of workflow predictions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer specification of generic workflows of Norman, with the data preparation of Kumar.  One would be motivated to do so because it would result in being able to generate predictions based on diverse and unstructured data across a whole enterprise, which would allow businesses to save money on hiring data scientists, and save on time and resources needed to develop and maintain various scripts (Kumar [0032-0033]: “One approach to analyse the data is to create custom ML solutions, for example using Apache Spark™. However, one major drawback with this approach is that it requires both Big Data/Spark expertise and a Data Scientist skillset, both highly sought-after skills which are rarely found together in the same people. Adopters have traditionally taken the approach of developing custom scripts and/or custom programming code for their data analytics processing. This has introduced further challenges to create and maintain specific scripts/code for each business model and dataset. The custom solution approach bypasses years of ML software development best practises and does not form a complete end-to-end solution that can provide real benefits for the use of the predictive models in business processes and applications. In the implementations described herein, the (e.g., SAP) data hub is a data sharing, pipelining, and orchestration solution that helps accelerate and expand the flow 

As per Claim 10, Claim 10 is a non-transitory computer-readable medium claim corresponding to method claim 1.  The difference is that it recites a non-transitory computer-readable medium.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 10 is rejected for the same reasons as Claim 1.

As per Claim 16, Claim 16 is a system claim corresponding to method claim 1.  The difference is that it recites a computing device and a computer-readable storage device.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 16 is rejected for the same reasons as Claim 1.

Claims 2-4, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norman and Kumar in view of Fayad et. al. (“Object-Oriented Application Frameworks”) as evidenced by Karageorgiou (“OOPS Concepts Java Tutorial”).
As per Claim 2, the combination of Norman and Kumar teaches the method of claim 1.  Norman teaches generic workflow is implemented in multiple process scenarios.  (Norman, Para [0025], discloses:  “FIG. 2 is a block diagram of one embodiment of a configuration tool 200. The configuration tool 200 provides a prediction generation user interface (UI) 202 that allows a user to specify operations for a full prediction workflow and to specify the order for executing the operations. The operations may be selected from a designated area in the prediction generation UI 202. Alternatively, the prediction generation UI 202 can display a template workflow that can be modified by the user. In particular, the user can delete some operations from the template workflow, add new operations, or modify some operations or their properties. The resulting workflow is stored in a data base 208 and can be retrieved every time the user wants to view it or modify it.”  Here, Norman discloses generic framework data, as Norman discloses a generic workflow (“template workflow”). 
Norman [0049] discloses:  “The prediction system 802 provides prediction services in the manufacturing facility. A configuration tool of the prediction system 802 allows users to customize the prediction services for the needs of the specific manufacturing facility. The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806. The predictions generated by the prediction system 802 may specify, for example, a future state of the equipment in the manufacturing facility, the quantity and composition of the product that will be manufactured in the facility, the number of operators needed by the facility to manufacture this product, the estimated time a product will finish a given process operation and/or be available for processing at a given step, the estimated time a preventative maintenance operation should be performed on equipment, etc.” Here, Norman discloses a plurality of services, as Norman discloses the plural form of services in “provides prediction services”.  Norman also discloses that the plurality of services generate predictions (“The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806”).  Recall from Norman [0025] that a workflow is for predictions (“prediction workflow”), and note that in Specification [0074], “process scenarios” are defined as “implementations of a generic workflow into different software applications or services”.  So, as a generic workflow is associated with a prediction, it is therefore implemented into a service, and thus Norman discloses generic workflow is implemented in multiple process scenarios.)
However, neither Norman or Kumar explicitly teach receiving workflow data for the generic workflow wherein the generic workflow is implemented in multiple process scenarios, 
Fayad teaches receiving [workflow] data for the generic [workflow] entity wherein the generic [workflow] entity is implemented in multiple process scenarios, and wherein the [workflow] data is generated during execution of instances of multiple process scenarios. (Fayad, Pg 34 top left column, discloses:  “The stable interfaces provided by frameworks enhance reusability by defining generic components that can be reapplied to create new applications”.  Here, Fayad discloses generic entities (“generic components”) that are used to create new applications (“implemented in multiple process scenarios”, defined by Spec [0074] as “implementations of a generic workflow into different software applications or services”).  The data that defines the entity is code that is received from the developer.  The developer defines an entity with null or default data.  A new instance of this data is then generated during execution of instances of applications (“multiple process scenarios”).  This is evidenced by Karageorgiou (“OOPS Concepts Java Tutorial”) on Page 7:

    PNG
    media_image2.png
    391
    1465
    media_image2.png
    Greyscale

Here, data is received from the developer for a generic Employee.  On Page 8, data is received from the developer for a generic Director, wherein the role “Director” is received from the developer.

    PNG
    media_image3.png
    392
    1422
    media_image3.png
    Greyscale

On Page 9, an instance of Director is created: 
    PNG
    media_image4.png
    51
    1156
    media_image4.png
    Greyscale

When this occurs the data (that which was received from the developer – the string “Employee”) is generated during the execution of this instance, because a Director object is created with the property “role” set to “Employee”).
	The combination of Norman and Kumar, in view of Fayad are analogous art because they are both in the field of endeavor of software application development.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the customer specification of generic workflows of the combination of Norman and Kumar, with the object oriented framework of Fayad.  This would result in workflow code that is modularized and reusable, as is commonly known in the art of software development.  One would be motivated to do so to reduce the maintenance cost and improve the performance of the workflow prediction system (Fayad, Para 3-4:  “Framework modularity helps improve software quality by localizing the impact of design and implementation changes, which reduces the effort required to understand and maintain existing software. The stable interfaces provided by frameworks enhance reusability by defining generic components that can be reapplied to create new applications. Framework 

As per Claim 3, the combination of Norman, Kumar, and Fayad teaches the method of claim 2.  Kumar teaches predictable variables of the generic workflow (Kumar, Para [0041], discloses:  “presenting example predictions for approval/disapproval of a loan based on input data, including a loan application ID, a loan amount, and a predicted outcome. The results can be generated through a prediction workflow”, wherein “predicted outcome” is the predictable variable.)
However, Kumar does not teach based on the received workflow data, defining a generic framework to include data for features of the generic workflow and the one or more predictable variables of the generic workflow, wherein the features are determined based on the workflow data and comprise a feature to identify work items associated with an executed instance of the generic workflow.
Fayad teaches based on the received [workflow] data, defining a generic framework to include data for features of the generic [workflow] entity [and the one or more predictable variables of the generic workflow], wherein the features are determined based on the [workflow] data and comprise a feature to identify work items associated with an executed instance of the generic workflow.  (Fayad, Pg 34 top left column, discloses:  “The stable interfaces provided by frameworks enhance reusability by defining generic components that can be reapplied to create new applications”.  Here, Fayad teaches based on the received data (“defining generic components”, as shown above in the Karageorgiou tutorial), defining a generic framework (“frameworks”).  Here, Fayad teaches that the generic components are part of a framework.  The framework, comprising the generic components, includes data for features of the generic entity.  This is evidenced by Karageorgiou Page 16:

    PNG
    media_image5.png
    333
    1508
    media_image5.png
    Greyscale

Here, Karageorgiou discloses data for features of the generic entity (name, salary, department) wherein the features are determined based on the workflow data (recall the data was shown to be the definition provided by the programmer), and comprise a feature to identify work items (the “Identity” property) associated with an executed instance of the generic workflow.  The Employee object will be instantiated with a generic instance, for example: 
    PNG
    media_image6.png
    197
    852
    media_image6.png
    Greyscale


The Employee object above may be considered a work item, as this has been given no special definition in the Specification, and may be broadly interpreted as “an item to be used”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Norman and Kumar with the teachings of Fayad for at least the same reasons as discussed above in claim 2.

	As per Claim 4, the combination of Norman, Kumar, and Fayad teaches the method of claim 3.   Fayad teaches receiving customer-specific data, the customer-specific data being stored in relation to executions of the first process scenario from the plurality of process scenarios. (Fayad, Pg 34 top left column, discloses:  “The stable interfaces provided by frameworks enhance reusability by defining generic components that can be reapplied to create new applications”.  Here, Fayad discloses generic framework (“framework…defining generic components”).  Fayad also discloses plurality of process scenarios (“create new applications”).  Fayad also discloses receiving customer-specific data, the customer-specific data being stored in relation to executions of a first process scenario.  This is evidenced by Karageorgiou Page 8: 

    PNG
    media_image7.png
    303
    1367
    media_image7.png
    Greyscale

Here, the Employee “emp” is the work item, and the supplied data about the employee is the “Customer-specific data”, wherein the “customer” is the programmer developing this particular application (which may not be the same developer that created the “Employee” class).  The data is stored in memory as “emp”, in relation to execution of a first process scenario, as this is an instantiation of an Employee object in an application (process scenario).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Norman and Kumar with the teachings of Fayad for at least the same reasons as discussed above in claim 2.

As per Claim 11, Claim 11 is a non-transitory computer-readable medium claim corresponding to method claim 3.  The difference is that it recites a non-transitory computer-readable medium.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 11 is rejected for the same reasons as Claim 3.

As per Claim 12, Claim 12 is a non-transitory computer-readable medium claim corresponding to method claim 4.  The difference is that it recites a non-transitory computer-readable medium.  Claim 12 is rejected for the same reasons as Claim 4.

As per Claim 17, Claim 17 is a system claim corresponding to method claim 3.  The difference is that it recites a computing device and a computer-readable storage device.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 17 is rejected for the same reasons as Claim 3.

As per Claim 18, Claim 18 is a system claim corresponding to method claim 4.  The difference is that it recites a computing device and a computer-readable storage device.  Claim 18 is rejected for the same reasons as Claim 4.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norman and Kumar in view of Tang et. al. (US 2015/0379051 A1; hereinafter Tang).
As per Claim 5, the combination of Norman and Kumar teaches the method of claim 1.  Kumar teaches data processing rules and performing the data adjustment over the initial data set.  (Kumar, Para [0083], discloses:  “A workflow is determined (1102) for model generation based on inputs to the UI, including specification of data source(s) (e.g., training data), ML operators, and/or data preparation operators.”  Here, Kumar discloses initial data set (“specification of data source(s) (e.g., training data))” and data processing rules (“data preparation operators”).  Kumar, Para [0026], discloses “The DSP 102 consumes data from the data sources 122. In some examples, heterogeneous data sources can be combined using the native data hub functionality. Feature engineering data preparation operations from the model training phase can also be used. For example, master data and/or other enterprise data can be brought together with streaming data from IoT sensors (e.g., on a shop floor). Examples of data hub operators to achieve this can include Kafka™ (e.g., to help cross technology boundaries) and the data hub Open API REST client. The data hub SAP HANA™ client can also be used for HANA™ data sources. Some implementations enable a user to leverage SAP Agile Data Preparation™ to handle more complex data preparation transformations. Additional custom transformations can be achieved using native Data Hub Python and JavaScript operators.”  Here, Kumar discloses various ways of performing the data adjustment.
However, the combination of Norman and Kumar does not explicitly teach performing data cleaning on the initial data set, the data cleaning being based on an evaluation of the initial data set according to data cleaning rules included in the data processing rules to generate a clean data set.
Tang teaches performing data cleaning on the initial data set, the data cleaning being based on an evaluation of the initial data set according to data cleaning rules [included in the data processing rules] to generate a clean data set. (Recall that Kumar above teaches data processing rules.  Tang, Para [0031-0032], discloses:  “There is therefore a need for improved data cleaning rules which seek to overcome the above problems. According to one aspect of the present invention, there is provided, a method for cleaning data stored in a database, the method comprising providing a set of fixing rules, each fixing rule incorporating a set of attribute values that capture an error in a plurality of semantically related attribute values, and a deterministic correction which is operable to replace one of the set of attribute values with a correct attribute value to correct the error, wherein the method further comprises comparing at least two of the fixing rules with one another to check that the error correction carried out by one fixing rule is consistent with the error correction carried out by another fixing rule.”  Here, Tang discloses performing data cleaning on the initial data set (“a method for cleaning data”) the data cleaning being based on an evaluation of the initial data set according to data cleaning rules (“for improved data cleaning rules… providing a set of fixing rules”) to generate a clean data set (Tang Para [0002]: “The term “cleaning” is used herein to mean correcting or repairing errors in values or attribute values which are stored as information in a database).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data preparation rules of Norman and Kumar, with the data cleaning rules of Tang.  One would be motivated to do so to reduce the time and costs associated with needing to interact with users to detect and correct errors (Tang Para [0130]:  “The clear advantage of fixing rules, compared with the prior art, is that they can automatically detect errors and derive dependable repairs without interacting with the users, and without the assumption that some values have been validated to be correct.”)

As per Claim 7, the combination of Norman and Kumar teaches the method of claim 5.  Kumar teaches one or more first features corresponding to the independent variables (Kumar, Para [0041], discloses:  “presenting example predictions for approval/disapproval of a loan based on input data, including a loan application ID, a loan amount, and a predicted outcome. The results can be generated through a prediction workflow”.  Thus, Kumar discloses one or more first features of the initial data set to correspond to independent variables (“loan application ID, a loan amount”)
However, the combination of Norman and Kumar does not teach wherein the data cleaning is performed based on evaluation of occurrences of values in stored data in relation to a feature from the one or more first features corresponding to the independent variables according to the data cleaning rules.
Tang teaches data cleaning is performed based on evaluation of occurrences of values in stored data in relation to a feature [from the one or more first features corresponding to the independent variables] according to the data cleaning rules (Recall that Kumar teaches one or more first features corresponding to the independent variables.  (Tang, Para [0031-0032], discloses:  “There is therefore a need for improved data cleaning rules which seek to overcome the above problems. According to one aspect of the present invention, there is provided, a method for cleaning data stored in a database, the method comprising providing a set of fixing rules, each fixing rule incorporating a set of attribute values that capture an error in a plurality of semantically related attribute values, and a deterministic correction which is operable to replace one of the set of attribute values with a correct attribute value to correct the error, wherein the method further comprises comparing at least two of the fixing rules with one another to check that the error correction carried out by one fixing rule is consistent with the error correction carried out by another fixing rule.”  Here, Tang discloses data cleaning is performed (“a method for cleaning data”) according to data cleaning rules (“for improved data cleaning rules… providing a set of fixing rules”).  Tang, Para [0002], discloses: “The term “cleaning” is used herein to mean correcting or repairing errors in values or attribute values which are stored as information in a database”.  Here, Tang discloses cleaning is performed based on evaluation of occurrences of values (“errors in values”) in stored data (“which are stored as information in a database”) in relation to a feature (“attribute value”)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Norman and Kumar with the teachings of Tang for at least the same reasons as discussed above in claim 5.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norman, Kumar, and Tang in view of Sharma et. al. (US 2020/0089650 A1; hereinafter Sharma).
As per Claim 6, the combination of Norman, Kumar, and Tang teaches the method of claim 5.  Tang teaches the clean data set (Tang, Para [0032], discloses:  “According to one aspect of the present invention, there is provided, a method for cleaning data stored in a database”).
Kumar teaches performing the data adjustment further comprises: evaluating features from the [clean] data set to generate the output data set to be provided for evaluation by the (Kumar, Para [0026], discloses “The DSP 102 consumes data from the data sources 122. In some examples, heterogeneous data sources can be combined using the native data hub functionality. Feature engineering data preparation operations from the model training phase can also be used. For example, master data and/or other enterprise data can be brought together with streaming data from IoT sensors (e.g., on a shop floor). Examples of data hub operators to achieve this can include Kafka™ (e.g., to help cross technology boundaries) and the data hub Open API REST client. The data hub SAP HANA™ client can also be used for HANA™ data sources. Some implementations enable a user to leverage SAP Agile Data Preparation™ to handle more complex data preparation transformations. Additional custom transformations can be achieved using native Data Hub Python and JavaScript operators.”  Here, Kumar discloses various data adjustments being performed on the data.  These result in an output data set, as implied by “transformations”, meaning a different form of data results.  The adjustments are based on data processing rules, as specified by Kumar [0041] (“data preparation operators”).  Kumar expands on these data preparation rules in [0036]: “In the example shown, the user has composed a workflow that includes five data preparation operators (e.g., ToString converter, ToMessage converter, etc.”  Thus, Kumar teaches evaluating features from data set to generate the output data set.  Kumar, Para [0005], discloses:  “the execution order further includes the at least one data preparation operator executed prior to the at least one ML operator”.  Since the data preparation is included prior to the at least one ML operator, then this implies that the output data set, as previously shown to be disclosed by Kumar, is input to the machine learning algorithm.  Thus, Kumar discloses output data set to be provided for evaluation by the implementation of the machine learning algorithm.  Kumar, Para [0041], discloses:  “presenting example predictions for approval/disapproval of a loan based on input data, including a loan application ID, a loan amount, and a predicted outcome. The results can be generated through a prediction workflow”.  Thus, Kumar discloses output data set includes a set of features defined based on evaluation and combination of the features from the data set, wherein “loan application ID” and “loan amount” represent a set of features from the data set.)
However, the combination of Norman, Kumar, and Tang thus far fails to teach evaluating features according to a type of data stored, according to data preparation rules for numerical and for categorical data. 
Sharma teaches evaluating features according to a type of data stored, according to data preparation rules for numerical and for categorical data. (Sharma, Para [0041], discloses:  “In this regard, FIG. 2 is a flowchart summarizing a conventional approach to data preprocessing, and FIG. 3 is a flowchart summarizing an improved approach to data preprocessing in accordance with certain example embodiments. As shown in FIG. 2, in step S202, the data is read and the data types (e.g., one of categorical and numerical data types) of different records are identified. In step S204, missing values are filled using imputation techniques. In step S206, categorical variables are transformed using one-hot encoding or label encoding, and numerical variables are treated with scaling operations. In step S208, the preprocessed data is ready for consumption by machine learning algorithms.”  Here, Sharma discloses evaluating features according to a type of data stored (“the data is read and the data types… of different records are identified”), according to data preparation rules for numerical and for categorical data (“categorical variables are transformed using one-hot encoding or label encoding, and numerical variables are treated with scaling operations”)).
The combination of Norman, Kumar, and Tang, in view of Sharma are analogous art because they are all in the field of endeavor of data analysis, as well as in the field of machine learning.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction workflow with data preparation and cleaning of the combination of Norman, Kumar, and Tang, with the automated data processing including rules by data type of Sharma.  One would be motivated to do so in order to automate the data preparation process to prepare the data for machine learning in a more efficient manner, thereby reducing time and costs for manual data preparation (Sharma Para [0029]:  “Certain example embodiments described herein relate to systems and/or methods for automating the selection of data cleansing operations for a machine learning algorithm at the preprocessing stage, using a classification approach typically used in more substantive machine learning processing. Certain example embodiments automatically choose the kind of preprocessing operations needed to make the data acceptable to machine learning algorithms. In certain example embodiments, it becomes feasible to predict the data cleansing operations for a particular column or for a complete dataset very quickly, which helps improve performance at the preprocessing phase in an automatic manner that removes subjectivity and does not require reliance on the accuracy values of the model performance.”)

As per Claim 13, Claim 13 is a non-transitory computer-readable medium claim corresponding to method claim 6.  The difference is that it recites a non-transitory computer-readable medium.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 13 is rejected for the same reasons as Claim 6.

As per Claim 19, Claim 19 is a system claim corresponding to method claim 6.  The difference is that it recites a computing device and a computer-readable storage device.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 19 is rejected for the same reasons as Claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norman and Kumar in view of Holle (US 2003/0172084 A1).
As per Claim 8, the combination of Norman and Kumar teaches the method of claim 1.  Kumar teaches data processing rules for data enhancement (Kumar, Para [0083], discloses:  “A workflow is determined (1102) for model generation based on inputs to the UI, including specification of data source(s) (e.g., training data), ML operators, and/or data preparation operators.”  Here, Kumar discloses data processing rules for data enhancement (“data preparation operators”).
data entries for a feature from the one or more first features (Kumar, Para [0041], discloses:  “presenting example predictions for approval/disapproval of a loan based on input data, including a loan application ID, a loan amount, and a predicted outcome. The results can be generated through a prediction workflow”.  Thus, Kumar discloses data entries for a feature (“loan application ID” or “loan amount”) from the one or more first features that correspond to independent variables (“loan application ID, a loan amount”) and one or more second features to correspond to the one or more predictable variables (“predicted outcome”).  
However, the combination of Norman and Kumar does not teach wherein the data processing rules for data enhancement comprise a rule associated with adjusting data entries for a feature from the one or more first features based on a maximum number of categories of data entries included in stored data for the feature.
Holle teaches a rule associated with adjusting data entries based on a maximum number of categories of data entries included in stored data (Holle, Para [0087], discloses:  “The following values control the heuristics used in the method which follows. The parameters shall be referred to with the following names: (i) Prefcats: preferred number of categories, e.g. 10; (ii) Maxcats: maximum number of categories, e.g. 25; (iii) Othratio: an acceptable ratio between count in the "Other" category and the biggest non-Other category, e.g. 0.5; and (iv) Maxothratio: largest acceptable ratio between "other" and the biggest non-Other, e.g. 1.”  Here, Holle teaches maximum number of categories of data entries included in stored data for the feature (“Maxcats: maximum number of categories”).  Also, Holle Fig. 2 illustrates making adjustments based on this maximum by creating categories, as seen below.


    PNG
    media_image8.png
    740
    1141
    media_image8.png
    Greyscale

Above, Holle illustrates adjustments made based on “maxcats” in steps 707, 711, and 713.  Thus, Holle teaches a rule associated with adjusting data entries based on a maximum number of categories of data entries included in stored data.)
The combination of Norman and Kumar, in view of Holle are analogous art because they are both in the field of endeavor of data analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction workflow with data preparation rules of Norman and Kumar, with the maximum number of categories of Holle.  The combination would result in a prediction algorithm using a data in a limited number of categories. One would be motivated to do so in order to generate more accurate predictions by limiting the influence of outlier data, whether that be continuous data as suggested by Holle below, or even rarer categories (Holle Para [0029]:  “Categorization provides another benefit for data mining. Continuous variables in databases often have outliers, i.e., extreme values which are often errors or other anomalies which may be present in a very small number of cases, but by virtue of their values have significant influence on the algorithms, "distracting" them from seeing the patterns in the broader databases. Using categorized data instead of raw data, these problems are minimized.”)

Claims 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Norman and Kumar in view of Teller et. al. (US 2010/0179930 A1; hereinafter Teller).
As per Claim 9, the combination of Norman and Kumar teaches the method of claim 1. 
Norman teaches process scenario at a running service implementing a process scenario instance and generic framework (Norman, Para [0025], discloses:  “FIG. 2 is a block diagram of one embodiment of a configuration tool 200. The configuration tool 200 provides a prediction generation user interface (UI) 202 that allows a user to specify operations for a full prediction workflow and to specify the order for executing the operations. The operations may be selected from a designated area in the prediction generation UI 202. Alternatively, the prediction generation UI 202 can display a template workflow that can be modified by the user. In particular, the user can delete some operations from the template workflow, add new operations, or modify some operations or their properties. The resulting workflow is stored in a data base 208 and can be retrieved every time the user wants to view it or modify it.”  Here, Norman discloses generic framework data, as Norman discloses a “template workflow”.  A “template” may be defined as “a preset format”, and may reasonably be interpreted as a framework. 
Norman [0049] discloses:  “The prediction system 802 provides prediction services in the manufacturing facility. A configuration tool of the prediction system 802 allows users to customize the prediction services for the needs of the specific manufacturing facility. The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806. The predictions generated by the prediction system 802 may specify, for example, a future state of the equipment in the manufacturing facility, the quantity and composition of the product that will be manufactured in the facility, the number of operators needed by the facility to manufacture this product, the estimated time a product will finish a given process operation and/or be available for processing at a given step, the estimated time a preventative maintenance operation should be performed on equipment, etc.” Here, Norman discloses a plurality of services, as Norman discloses the plural form of services in “provides prediction services”.  Norman also discloses that the plurality of services generate predictions (“The customized prediction services build predictions by collecting data from the source systems 804, using the collected data to generate predictions, and providing the predictions to the recipient system 806”).  Recall from Norman [0025] that a workflow is for predictions (“prediction workflow”), and note that in Specification [0074], “process scenarios” are defined as “implementations of a generic workflow into different software applications or services”.  So, as a generic workflow is associated with a prediction, it is therefore implemented into a service, and thus Norman discloses generic workflow associated with a plurality of process scenarios provided by a plurality of services, and thus Norman discloses process scenario at a running service implementing a process scenario instance).
Kumar teaches executing the machine learning algorithm based on the implementation, the output data set, and input data associated with the [process scenario] execution, to generate a prediction value (Kumar, Para [0004], discloses:  “and executing the workflow including executing the at least one ML operator and the at least one visualization operator in the execution order against data included in the at least one data source, wherein the workflow generates at least one prediction that is presented according to the at least one visualization operator.”  Here, Kumar discloses executing the machine learning algorithm based on the implementation (“executing the at least one ML operator”) and input data [process scenario] execution (“against data included in the at least one data source”), to generate a prediction value (“generates at least one prediction”).  Kumar, Para [0005], discloses:  “the execution order further includes the at least one data preparation operator executed prior to the at least one ML operator”.  Since the data preparation is included prior to the at least one ML operator, then this implies that the output data set, as previously shown to be disclosed by Kumar, is input to the machine learning algorithm.)
However, the combination of Norman and Kumar thus far fails to teach storing the prediction value for the process scenario execution and an actual value for the process scenario execution, wherein the actual value is determined based on actual execution of the process scenario at a running service implementing a process scenario instance and associated with the input data used for generating the prediction value; and reevaluating the generic framework data based on an evaluation of stored prediction values and actual values, wherein reevaluating the generic framework data includes adjusting the features defined at the generic framework data
Teller teaches storing the prediction value for the [process scenario] execution and an actual value for the [process scenario] execution, wherein the actual value is determined based on actual execution [of the process scenario at a running service implementing a process scenario instance] and associated with the input data used for generating the prediction value; (Teller, Para [0013], discloses:  “Rather than attempt to develop a closed model, the methods and systems disclosed herein take as inputs as many potential causal factors as possible, connecting thousands of data sources as inputs to a machine learning platform that makes predictions, compares predictions to actual results, and adjusts the weight that it gives to particular sources, strengthening the influence of data sources that lead to good predictions and weakening the influence of data sources that lead to poor predictions. Over time, the machine learning platform learns to make a prediction based on those input factors among the many it has considered that contribute most to accurate predictions. For certain kinds of predictions, especially those most dependent on small contributions from many different factors, the platform may generate predictions that are much more accurate than current models.” Here, Teller discloses storing the prediction value for the execution and an actual value for the execution (“compares predictions to actual results”, wherein these must be at least temporarily stored in memory to perform the subsequent comparison).  It is inherent that the actual value is determined based on actual execution of some process that is being represented by the machine learning model, as the actual value is not created from nothing. Also, recall that Norman and Kumar explicitly discloses “execution” of a process.  The actual value is also determined based on the input data used (“thousands of data sources”) for generating the prediction value (“connecting thousands of data sources as inputs to a machine learning platform that makes predictions, compares predictions to actual results”))
 and reevaluating the [generic framework] data based on an evaluation of stored prediction values and actual values, wherein reevaluating the [generic framework] data includes adjusting the features defined at the [generic framework] data (Teller, Para [0013], discloses:  “Rather than attempt to develop a closed model, the methods and systems disclosed herein take as inputs as many potential causal factors as possible, connecting thousands of data sources as inputs to a machine learning platform that makes predictions, compares predictions to actual results, and adjusts the weight that it gives to particular sources, strengthening the influence of data sources that lead to good predictions and weakening the influence of data sources that lead to poor predictions. Over time, the machine learning platform learns to make a prediction based on those input factors among the many it has considered that contribute most to accurate predictions. For certain kinds of predictions, especially those most dependent on small contributions from many different factors, the platform may generate predictions that are much more accurate than current models.”  Here, Teller discloses and reevaluating the data based on an evaluation of stored prediction values and actual values (“compares predictions to actual results”), wherein reevaluating the data includes adjusting the features defined at the data (“adjusts the weight that it gives to particular sources, strengthening the influence of data sources that lead to good predictions and weakening the influence of data sources that lead to poor predictions.”)).
The combination of Norman and Kumar, in view of Teller are analogous art because they are all in the field of endeavor of prediction analysis, as well as in the field of machine learning.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prediction workflow with data preparation and cleaning of Norman and Kumar, with the feature adjustment based on actual results of Teller.  One would be motivated to do so in order to improve the accuracy of the predictions (Teller, Para [0013]:  “Over time, the machine learning platform learns to make a prediction based on those input factors among the many it has considered that contribute most to accurate predictions. For certain kinds of predictions, especially those most dependent on 

As per Claim 15, Claim 15 is a non-transitory computer-readable medium claim corresponding to method claim 9.  The difference is that it recites a non-transitory computer-readable medium.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 15 is rejected for the same reasons as Claim 9.

As per Claim 20, Claim 20 is a system claim corresponding to method claim 9.  The difference is that it recites a computing device and a computer-readable storage device.  Kumar, Para [0007], discloses:  “Other implementations of any of the above aspects include corresponding systems, apparatus, and/or computer programs that are configured to perform the operations of the methods. The present disclosure also provides a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations in accordance with implementations of the methods provided herein.”  Claim 20 is rejected for the same reasons as Claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pong et. al. (US 2020/0005243 A1) particularly in [0068] discloses configurable rules for a hiring workflow.
Shrestha et. al. (US 2017/0316355 A1) particularly in [0137] discloses a template comprising a user-configurable automated workflow.
Jahn et. al. (US 2007/0236708 A1) discloses generating workflow models from configurable templates.
Gottschalk et. al. (“SAP WebFlow made configurable: unifying workflow templates into a configurable model”) discloses a configurable model for workflow templates.
Hauder et. al. (“A Framework for Efficient Data Analytics through Automatic Configuration and Customization of Scientific Workflows”) discloses configurable and customizable workflows.
Gil et. al. (“Expressive Reusable Workflow Templates”) discloses reusable workflow templates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/L.A.S./             Examiner, Art Unit 2126  

/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145